Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JEVONTE PRESSLEY, )
)
Plaintiff, )
)
VS. ) Civil Action No. 3:19-cv-148

) Judge Stephanie L. Haines
CO1 MATT MILLER, et al., )
)
Defendants. )

MEMORANDUM ORDER

 

This is a civil rights case brought under 42 U.S.C. § 1983 by Jevonte F. Pressley
(“Plaintiff”), a prisoner currently incarcerated at SCI-Forest, wherein he alleges corrections officer
Defendants CO1 Matt Miller and CO1 M. Hershenberg violated his rights under the Eighth
Amendment while he was incarcerated at SCI-Houtzdale. This matter was referred to Magistrate
Judge Keith A. Pesto for proceedings in accordance with the Federal Magistrates Act, 28 U.S. C.
§ 636, and Local Civil Rule 72.D.

Plaintiff commenced this action on September 11, 2019 by filing a motion for leave to
proceed in forma pauperis that attached his complaint as an exhibit thereto (ECF No. 1-3). Plaintiff
initially named as defendants Barry R. Smith, as SCI-Houtzdale Superintendent, and John E.
Wetzel, Secretary of Department of Corrections (“DOC”). Plaintiff then filed an amended
complaint against Defendants Miller and Hershenberg (ECF No. 4), and Defendants filed an
answer to the amended complaint (ECF No. 16).

On January 25, 2021, Defendants filed a motion for summary judgment (ECF No. 38),
brief in support thereof (ECF No. 39), concise statement of material facts (ECF No. 40), and
appendix to motion for summary judgment (ECF No. 41). In their motion, Defendants contend

they are entitled to summary judgment because Plaintiff failed to exhaust his administrative
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 2 of 8

remedies against Defendants through the DOC’s grievance procedures, and alternatively, that
Defendants are entitled to judgment as a matter of law on Plaintiff's Eighth Amendment conditions
of confinement and deliberate indifference claims. Plaintiff filed a brief in response (ECF No. 42)
reiterating his claims that Defendants placed him in an inhumane restrictive housing unit (““RHU”)
cell, and Plaintiff also attached a number of exhibits which he alleges support these claims and
show his attempts to comply with the grievance process.

On September 2, 2021, Magistrate Judge Pesto filed a Report and Recommendation
recommending Defendants’ motion for summary judgment be granted (ECF No. 47). On
September 13, 2021, Plaintiff filed objections to Magistrate Judge Pesto’s Report and
Recommendation (ECF No. 49).! When a party objects timely to a magistrate judge’s report and
recommendation, the district court must “make a de novo determination of those portions of the
report or specified proposed findings or recommendations to which objection is made.” EEOC v.
City of Long Branch, 866 F.3d 93, 100 Gd Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)); see also
Local Civil Rule 72.D.2. Upon de novo review of the record and the Report and Recommendation
(ECF No. 47), and pursuant to Local Civil Rule 72.D.2, the Court finds that Plaintiff's objections
do not undermine the recommendation of Magistrate Judge Pesto (ECF No. 47) to grant
Defendants’ motion for summary judgment (ECF No. 38), and the Court overrules Plaintiffs
objections (ECF No. 49). The Court will grant Defendants’ motion for summary judgment (ECF
No. 38), and adopt the Report and Recommendation (ECF No. 47) as amended herein.

In their motion for summary judgment and brief in support (ECF Nos. 38 and 39),

Defendants first argue that Plaintiff failed to exhaust his administrative remedies because he failed

 

' On September 14, 2021, Plaintiffs objections were also docketed at ECF No. 50, however, this
appears to be a duplicate of the objections docketed at ECF No. 49.

2
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 3 of 8

to name Defendants Miller and Hershenberg during the DOC’s grievance process. The PLRA
itself does not have a “name all defendants” requirement. Byrd v. Shannon, 715 F.3d 117, 127 Gd
Cir. 2013) (internal citation omitted). For inmates in the custody of the DOC, DC-ADM 804
provides the relevant grievance procedures, and the policy states in part that the inmate “shall
identify individuals directly involved in the events.” See Green v. Maxa, 2020 WL 1249205, at
*5 (W.D. Pa. Mar. 16, 2020); Jackson v. Carter, 813 Fed. Appx. 820, 823 (3d Cir. 2020). The
Third Circuit has held, “in the absence of any justifiable excuse, a Pennsylvania inmate’s failure
to properly identify a defendant constitute[s] a failure to properly exhaust his administrative
remedies under the PLRA.” Williams v. Pa. Dep’t of Corr., 146 Fed. Appx. 554, 557 (3d Cir.
2005). However, this procedural default can be excused if prison administrators respond to the
grievance “by identifying the unidentified persons and acknowledging that they were fairly within
the compass of the prisoner’s grievance.” Spruill v. Gillis, 372 F.3d 218, 222 (3d Cir. 2004)
(determining whether a prisoner has properly exhausted a claim is made by evaluating the
prisoner’s compliance with the prison’s administrative regulations governing inmate grievances).

Applying Spruill, the Third Circuit has found prison officials to have excused an
identification default when their grievance responses acknowledge involvement of the
defendants. See Williams v. Beard, 482 F.3d 637, 639-40 (3d Cir. 2007); Robinson vy. Johnson,
343 Fed. Appx. 778, 782 (3d Cir. 2009); Tenon v. Dreibelbis, 606 Fed. Appx. 681, 687 n. 5 (3d
Cir. 2015). This is because “(t]he primary purpose of a grievance is to alert prison officials to a
problem, not to provide personal notice to a particular official that he may be sued.” Williams v.
Beard, 482 F.3d at 640 (internal citation omitted). But where the inmate does not identify a
defendant in the grievance and there is no indication in the record that prison administrators knew

that the defendant was involved in the conduct challenged in the grievance, the prisoner has failed
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 4 of 8

to exhaust administrative remedies. Byrd, 715 F.3d at 127; Johnson v. Townsend, 314 Fed. Appx.
436, 442-43 (3d Cir. 2008).

In this case, Plaintiff filed Grievance No. 769218 in which he alleges that on October 28,
2018, he was sprayed with “OC Spray” (Oleoresin Capsicum “OC” spray), not permitted to wash
off the spray, the RHU cell he was then placed in had feces on the walls, and he missed six meals
because of the conditions of this cell (ECF No. 41-1 at p.6). Defendants correctly state that
Plaintiff did not name Defendants in the initial grievance, responses to the grievance, or in any
appeal (ECF No. 41-1).2. However, Plaintiffs grievance filings consistently indicate he is
complaining about being placed in an inhumane RHU cell on October 28, 2018, that he spoke with
“6.2 shift C.O.’s, SGT’s, and LT’s and 2-10 shift SGT’s and LT’s” (ECF No. 41-1 at p. 4), and in
Defendants’ answers to interrogatories, Defendants answered affirmatively that Defendants
escorted Plaintiff to his RHU cell. Id. at p. 8.

Irrespective of Plaintiff's unsuccessful attempts to obtain the names of the Defendants to
file a grievance against them, based on the record, Plaintiff's grievance sets forth the substance of
the claims against the Defendants by describing his placement in the RHU cell on October 28,
2018. Itis undisputed Plaintiff did not name Defendants at any point during the grievance process,
but the DOC employees indicted they conducted an investigation into Plaintiff's allegations
regarding his placement in the RHU cell on October 28, 2018, indicating Defendants, and their
placement of Plaintiff into the RHU cell on October 28, 2018, were a part of the investigation into
the grievance and thus “fairly within the compass of the prisoner’s grievance.” Spruill, 372 F.3d

at 234-35; See also, Sanders v. Beard, 2013 U.S. Dist. LEXIS 56589, at *7 (M.D. Pa. Apr. 19,

 

2 Defendants additionally set forth that they had nothing to do with the use of force incident (ECF
No. 39 at p. 6). Plaintiff does not appear to be raising any claims relating to the use of force incident
to the Court in this action.
Case 3:19-cv-00148-SLH-KAP -Document 51 Filed 09/16/21 Page 5 of 8

2013) (finding plaintiff was excused of procedural default for failing to name maintenance
manager defendants as defendants were “fairly within the compass” of the grievances complaining
of health conditions at prison and grievances set forth the substance of plaintiffs’ claims against
them). Accordingly, the Court finds Defendants have not established the affirmative defense of
failure to exhaust administrative remedies as a matter of law.

However, while Plaintiffs allegations identifying Defendants’ role in Plaintiffs placement
in the RHU cell may serve as notice sufficient to excuse his procedural default, Plaintiff s
conclusory allegations fail to support his Eighth Amendment claims against Defendants. Plaintiff
has essentially raised a conditions of confinement claim against Defendants. To prevail against
prison officials on a claim that an inmate’s conditions of confinement violated the Eighth
Amendment, the inmate must meet two requirements: (1) the deprivation alleged must be,
objectively, sufficiently serious, and (2) the prison official must have a sufficiently culpable state
of mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks and citations
omitted). The first element is satisfied when an inmate is deprived of “the minimal civilized
measure of life’s necessities.” Wilson v. Seiter, 501 U.S. 294, 299 (1991). The second element is
satisfied when an inmate shows that prison officials acted with deliberate indifference to the
inmate’s health or safety or conditions of confinement that violated the inmate’s constitutional
rights. Id. at 302-03; Thomas vy. Tice, 948 F.3d 133, 138 3d Cir. 2020).

In Thomas v. Tice, 948 F.3d 133 (3d Cir. 2020), the Third Circuit stated it recently adopted
a subjective knowledge standard to establish deliberate indifference, which requires a showing that
prison officials actually knew of and disregarded constitutional violations. The Third Circuit
describes the standard as follows:

This standard is consistent with the general standard for liability which requires a
showing that each defendant was personally involved in the alleged wrongdoing.
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 6 of 8

Evancho vy. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). “Personal involvement can be
shown through allegations of personal direction or of actual knowledge and
acquiescence.” Jd. A defendant’s knowledge of a risk to health and safety “can be
proved indirectly by circumstantial evidence to the effect that the excessive risk was
so obvious that the official must have known of the risk.” Beers-Capitol v. Whetzel,
256 F.3d 120, 133 (3d Cir. 2001). When considering whether conditions of
confinement violated the Eighth Amendment, we recognize that “the Constitution
does not mandate comfortable prisons, and prisons ... which house persons convicted
of serious crimes, cannot be free of discomfort.” Rhodes v. Chapman, 452 U.S. 337,
349, 101 S. Ct. 2392, 69 L. Ed. 2d 59 (1981). “To the extent that such conditions are
restrictive and even harsh, they are part of the penalty that criminal offenders pay for
their offenses against society.” Jd. at 347.

Thomas y. Tice, 948 F.3d 133, 138-39 Gd Cir. 2020).

In this case, Plaintiff states he was in the inhumane RHU cell containing feces for
approximately three days. While Plaintiff produced several affidavits from fellow prisoners, these
affidavits do not explain how these individuals could have direct knowledge of the conditions in
the cell or the ability to observe the activities of its prior occupants. Additionally, the record
reflects that Plaintiff conducted written discovery in this case (ECF No. 41-1 at pp. 8-9), but
Plaintiff failed to adduce any factual evidence in support of his claims regarding feces
contaminating his RHU cell. See Whitney v. Wetzel, 649 F. App’x 123, 127 (3d Cir. 2016)
(affirming dismissal of Eighth Amendment conditions of confinement claim relating to cell
containing feces when plaintiff failed to provide record support showing other inmates smeared
feces on the walls, any evidence of the proximity of his cell to the cells containing feces or to
inmates who allegedly threw feces).

Moreover, even if the conditions and deprivations allegedly suffered by Plaintiff violated
his Eighth Amendment rights, Plaintiff has not met his burden under Rule 56 to show Defendants
were personally involved in those deprivations. To oppose summary judgment, Plaintiff broadly

alleges in his response brief (ECF No. 42) that Defendants escorted him to the RHU cell, were

deliberately indifferent to his requests to be placed in another cell due to the RHU cell having fecal
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 7 of 8

matter in it, were alerted to the dangers of placing Plaintiff in the RHU cell but still placed him
there, and were responsible for his treatment from October 28, 2018 through November 4, 2018
(ECF No. 42 at 1-5). Plaintiff does not provide any facts in support of these allegations. There
is an absence of factual evidence in the record to support Plaintiffs claims as to the conditions of
his cell, which the record reflects was deemed serviceable (ECF No. 41-1 at p.5), and as to the
personal involvement of Defendants relating to those conditions.

“TW]e do not at the summary judgment stage of proceedings accept as true allegations
unsupported in the record. Even though the right to a jury trial is implicated, a nonmoving party
must adduce more than a mere scintilla of evidence in its favor and cannot simply reassert factually
unsupported allegations contained in its pleadings.” Wiest v. Tyco Elecs. Corp., 812 F.3d 319, 322
(3d Cir. 2016) (internal citations and quotations omitted). Plaintiff needed to “present more than
just bare assertions, conclusory allegations or suspicions to show the existence of a genuine
issue.” Garcia v. Kimmell, 381 F. App’x 211, 213 (3d Cir. 2010) (quoting Podobnik v. U.S. Postal
Serv., 409 F.3d 584, 594 (3d Cir. 2005)). Plaintiff failed to adduce factual evidence that would
allow a reasonable jury to find Defendants liable for Plaintiff's allegations, and therefore,
Plaintiff's conditions of confinement claims against Defendants fail.

To the extent Plaintiff alleges deliberate indifference claims against Defendants relating to
alleged prolonged exposure to OC spray, there is also a lack of evidence to support this claim. In
his brief response (ECF No. 42), Plaintiff produced a medical incident/injury report dated October
28, 2018, which describes Plaintiff denied any injuries but complained of the OC burning his left
arm, though the nurse was unable to see any injury (ECF No. 42-9). The record shows Plaintiff
had “OC contact with eyes, face, and exposed upper body” and that treatment was rendered by

decontaminating his eyes. Id. As to Plaintiff's allegations Defendants disciplined him by refusing
Case 3:19-cv-00148-SLH-KAP Document 51 Filed 09/16/21 Page 8 of 8

to allow him to shower, there is nothing in the record to support these allegations, and Defendants’
answers to interrogatories indicate that Defendants do not remove these privileges with regard to
showers (ECF No. 41-1 at pp. 8-9). While it is not clear from the record why Plaintiff was not
able to shower for eight days in that period of time, there is no record evidence to suggest
Defendants were deliberately indifferent to his medical needs relating to OC spray exposure.

Accordingly, the following order is entered:

ORDER OF COURT

AND NOW, this 16‘ day of September, 2021, upon de novo review of Defendants’ Motion
for Summary Judgment (ECF No. 38), Plaintiff's response thereto (ECF No. 42), the Report and
Recommendation (ECF No. 47), Plaintiff's objections (ECF No. 49), and all documents filed of
record in this matter, IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment
is GRANTED and summary judgment is entered in favor of Defendants on Plaintiffs’ claims; and,

IT IS FURTHER OREDERED that Plaintiff's objections (ECF No. 49) to the Magistrate
Judge’s Report and Recommendation (ECF No. 47) hereby are OVERRULED; and,

IT IS FURTHER ORDERED that Magistrate Iudge Pesto’s Report and Recommendation
(ECF No. 47) is adopted as amended herein; and,

IT IS FURTHER ORDERED that the Clerk of Court is directed to mark this case as
CLOSED; and,

IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of Appellate
Procedure, Plaintiff has thirty (30) days from entry of judgment to file a notice of appeal as

provided by Rule 3 of the Federal Rules of Appellate Procedure.

   
   

Z
i
z

 

 

"Stephanie L. Haines
United States District Judge
cc/ecf: All counsel of record
